                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



KEYLIER V. HARRIS,                                Civ. No. 16-2551 (KM)(JBC)

             Plaintiff,
                                                             ORDER
       V.


SERGEANT F. SOTO, et al.,

             Defendants.


KEVIN MCNULTY, U.S.D.J.:

      This matter comes before the Court on the Report and Recommendation
(“R&R”) (DE 55) of the Honorable James B. Clark, III, United States Magistrate
Judge, recommending that the case be dismissed with prejudice for failure to
prosecute pursuant to FED. R. Civ. p. 4 1(b); and no party having filed an
objection to the R&R; and the Court having considered all the foregoing,
reviewed de novo the Magistrate Judge’s R&R, and particularly its application
of the relevant factors under Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863
(3d Cir. 1984); and the Court having decided the matter without oral argument
pursuant to FED. I?. Civ. P. 78; and for good cause shown:

      IT IS this 16th day of May, 2019,

      ORDERED that Judge Clark’s Report and Recommendation (ECF No. 55)
is ADOPTED and AFFIRMED, and the matter is dismissed pursuant to Fed. R.
Civ. P. 41(b), with prejudice.

      The Clerk shall close the file.

                                                % .4%
                                            HEWN MCNULTY
                                            United States District Judge
